Citation Nr: 0019486	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  95-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the left knee, postoperative, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The case was previously before the Board in September 1999, 
when the Board denied service connection for a right knee 
condition, claimed as secondary to the service-connected left 
knee disorder, on the basis that the claim was not well 
grounded as there was no medical evidence of a connection.  
On the November 1999 VA examination, the doctor expressed the 
opinion that the veteran's right knee symptoms are 
attributable to loss of function and pain associated with the 
service-connected left knee.  In a June 2000 presentation to 
the Board, the representative asserted that the November 1999 
examination report provided new evidence for service 
connection of the right knee as secondary to the left and 
that the November 1999 VA examination report served as an 
informal claim for service connection under 38 C.F.R. § 3.157 
(1999).  Since this claim has not been presented to the RO, 
it is referred for such action as may be appropriate.  

The November 1999 VA examination also contained a comment 
that as far as his standing, the veteran was currently unable 
to work.  This comment was found in the history section of 
the report with other information provided by the veteran.  
The doctor did not comment as to the impact of the service-
connected disability on the veteran's employment.  
Specifically, the physical examination section with the 
doctor's findings and the impression section with the 
doctor's opinion did not indicate an inability to work or an 
above average impact on the veteran's ability to work.  A May 
1999 rating decision had denied pension benefits, finding 
that the record did not demonstrate that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected and non-service-
connected disabilities.  The veteran did not appeal the 
determination.  The history he gave to the doctor does not 
constitute a Notice of Disagreement filed with the RO.  
38 C.F.R. § 20.300 (1999).  The history he gave to the doctor 
is cumulative of statements made for his pension claim.  
38 C.F.R. § 3.156 (1999).  Without more, particularly a claim 
specifying a benefit sought, the history in the November 1999 
examination report does not raise additional claims.  
38 C.F.R. § 3.157(b)(1) (1999).  

In September 1999, the Board remanded the evaluation of the 
left knee for further development.  The requested development 
was completed.  The veteran's left knee disorder had been 
assigned the maximum 30 percent rating under Code 5257 for 
subluxation or instability.  The RO granted an additional 
rating for degenerative intra-articular joint disease, 
evaluated as 10 percent disabling under Codes 5010, 5260.  10 
percent is not the highest rating assignable under Code 5260, 
so the left knee rating remains at issue.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The December 1999 supplemental 
statement of the case provided the veteran with the 
applicable rating criteria.  The Board now proceeds with its 
review of the appeal.  

In the May 1999 Supplemental Statement of the Case, the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  Specifically, 
the veteran has asserted that he is unable to work but there 
is no supporting evidence from competent sources.  As noted 
above, on the November 1999 VA examination, the doctor 
recorded a history provided by the veteran to the effect that 
he could not work.  However, the doctor did not enhance that 
history with his own findings or impression.  Consequently, 
the report merely reflects the veteran's claim and is not 
evidence of an unusual impact on his ability to work.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected internal derangement of the left 
knee, postoperative, results in subluxation and instability 
manifested by 1 to 2+ Lachman's sign, and 1 to 2 rotary 
instability.  

3.  The service-connected internal derangement of the left 
knee, postoperative, is also manifested by: a limp; an 
antalgic gait; and active and passive limitation of motion to 
0-100/0-140 degrees.  


CONCLUSIONS OF LAW

1.  The service-connected internal derangement of the left 
knee, postoperative, is currently assigned the maximum rating 
of 30 percent for subluxation and instability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Code 5257 (1999).  

2.  The criteria for a rating in excess of 10 percent for the 
limitation of motion and other manifestations of internal 
derangement of the left knee, postoperative, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including § 4.7 and Codes 5003, 5010, 5260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  The service medical records show that a 
large bucket handle tear of the left medial meniscus was 
surgically removed with the lateral rim left in situ.  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1999).  The veteran currently has the maximum rating under 
this code.  

Code 5257 is not predicated on loss of range of motion, and 
thus 38 C.F.R. §§ 4.40 and 4.45 (1998), with respect to pain, 
do not apply.  Johnson v. Brown, 9 Vet. App. 7,11 (1996).  

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  

The Board has considered the possibility of assigning 
additional ratings under other criteria.  

There is no evidence of impairment of the femur ratable under 
Code 5255.  38 C.F.R. § 4.71a (1999).  

There is no evidence of ankylosis of the knee ratable under 
Code 5256.  38 C.F.R. § 4.71a (1999).  

There is no evidence of dislocation of the semilunar 
cartilage ratable under Code 5258.  38 C.F.R. § 4.71a (1999).  

The examination reports show the veteran can fully extend his 
leg and he does not contend otherwise, thus there is no 
evidence of limitation of extension ratable under Code 5261.  
38 C.F.R. § 4.71a (1999).  

There is no evidence of nonunion or malunion of the tibia or 
fibula ratable under Code 5262.  38 C.F.R. § 4.71a (1999).  

There is no evidence of genu recurvatum ratable under Code 
5263.  38 C.F.R. § 4.71a (1999).  

There is evidence of limitation of left knee flexion.  That 
is ratable under Code 5260.  38 C.F.R. § 4.71a (1999).  Where 
flexion or bending of the leg is limited to 60 degrees from 
the straight leg position, the disability will be 
noncompensable.  Where flexion of the leg is limited to 45 
degrees, the disability rating will be 10 percent.  Where 
flexion of the leg is limited to 30 degrees, the disability 
rating will be 20 percent.  Where flexion of the leg is 
limited to 15 degrees, the disability rating will be 30 
percent.  38 C.F.R. Part 4, Code 5260 (1999).  

The file contains several VA and private medical records 
which provide information about the knee but do not provide 
information relating to limitation of motion.  

On the June 1994 VA examination, the veteran complained of 
left knee pain, worse with standing, walking and stair 
climbing.  He also reported that the knee tended to give way 
due to instability.  He was noted to have an antalgic gait 
and a brace on the right knee.  There was no swelling or 
deformity.  The diagnoses included gross anterior left knee 
instability with pivot shifting, residual scars and 
arthritis.  Range of motion findings were only recorded for 
the right knee.  

In a report dated in September 1994, private physician Arthur 
H. Holmboe, M.D., diagnosed anterior cruciate deficient left 
knee, status post probable pes anserinus transfer, left knee 
1970, with continued pain and medical compartment 
degeneration, left knee.  There was a 2+ anterior drawer sign 
on the left.  The doctor reported that the veteran complained 
of pain throughout the range of motion and the knee fully 
extended and flexed to 145 degrees.  

The transcript of the August 1995 RO hearing contains the 
veteran's sworn testimony as to his knee symptomatology.  He 
told of pain, instability, and other symptoms and how they 
affected walking and other activities.  He stated that there 
was no limitation of motion.  (Transcript at 5).  

The October 1997 VA examination indicated that there was full 
flexion. 

On the November 1999 VA examination the doctor considered the 
functional limitation of left knee motion.  38 C.F.R. 
§§ 4.40, 4.45 (1999).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Arnesen v. Brown, 8 Vet. App. 432 (1995).  The 
physician recorded the veteran's description of his 
functional impairment due to the left knee.  The doctor found 
passive flexion was full to 140 degrees, but active flexion 
was limited to 100 degrees.  This does not approximate any of 
the requirements for a compensable rating.  38 C.F.R. Part 4, 
§§ 4.7, 4.71a, Code 5260 (1999).  

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).  

In this case, the November 1999 VA examination showed there 
was some limitation of motion and the X-rays showed arthritic 
changes, so a 10 percent rating was warranted under Codes 
5003, 5010.  That is the only rating provided by that code.  
For a higher rating, the disability would have to approximate 
the criteria of Code 5260.  A 20 percent rating would require 
a limitation of knee flexion to approximately 30 degrees from 
the straight leg position.  With consideration of the 
veteran's August 1995 RO hearing testimony and other 
statements, he has not claimed to have such a limitation.  

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as 10 percent disabling if the residuals are 
symptomatic, otherwise a noncompensable rating will be 
assigned.  10 percent is the highest rating provided by this 
code.  38 C.F.R. Part 4, including § 4.31 and Code 5259 
(1999).  The partial meniscectomy done in service could be 
rated under this code by analogy.  38 C.F.R. § 4.20 (1999).  
However, the same symptoms can not be rated twice under 
different codes.  38 C.F.R. § 4.14 (1999).  That is 
symptomatic residuals involving instability can not be rated 
under this code and Code 5257.  Further, painful motion is a 
symptom of arthritis [See 38 C.F.R. § 4.59 (1999)] so painful 
motion can not be rated under this code and Codes 5003, 5010.  
Review of the record, including the medical findings and the 
information given by the veteran at his RO hearing and in 
other statements does not disclose any additional 
manifestations which are not rated under Codes 5003, 5010, 
5257, which could be rated under Code 5259.  

The findings by the trained medical personnel are 
substantially more probative than the veteran's assessment of 
his disability.  The medical reports provide a preponderance 
of evidence which establishes that the service-connected left 
knee disability does not approximate any applicable criteria 
for a higher rating.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  Therefore, the claim for a higher 
rating for the service-connected left knee disability must be 
denied.  



ORDER

An increased rating for internal derangement of the left 
knee, postoperative, is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

